Citation Nr: 1725810	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  10-33 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether the character of the Veteran's discharge from service from June 15, 1995 to June 8, 2001, is a bar to VA benefits. 

2.  Entitlement to service connection for broken collarbone. 

3.  Entitlement to service connection for a left ankle disorder. 

4.  Entitlement to service connection for a back disorder. 

5.  Entitlement to service connection for a neck disorder. 

6.  Entitlement to service connection for depression. 

7.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

8.  Entitlement to service connection for carpal tunnel syndrome.  

9.  Entitlement to service connection for a missing front tooth.  
ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served honorably on active duty from August 1990 to August 1993.  He also served on active duty from June 1995 to June 2001 "under other than honorable conditions."

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions issued in July 2007 and August 2008 by a Department of Veterans Affairs (VA) Regional Office (RO).

The July 2007 rating decision denied service connection for a broken collarbone, a left ankle disorder, a back disorder, a neck disorder, depression, PTSD, carpal tunnel syndrome, and a missing front tooth.

The August 2008 Administrative Decision found that the Veteran's service from June 15, 1995 to June 8, 2001, was a bar to VA benefits.

In his July 2010 substantive appeal (Form 9), the Veteran requested a Board hearing; and in February 2012 he requested a Decision Review Officer (DRO) hearing.  That matter is addressed in the remand section below.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his July 2010 substantive appeal (Form 9), the Veteran reported that in 2006 he had appealed the service department's character of discharge for his second period of active duty service to the Air Force Discharge Review Board (AFDRB), and that the matter was still pending.  The outcome of the Veteran's 2006 military appeal must be obtained before the claims for service connection can be addressed.

In this regard, the Board notes that, in a DEVELOPMENT WORKSHEET dated in August 2008, the RO averred as follows:  "He has filed his appeal with the AF Board of Review. This is the reason we cannot get the SMRs and original personnel records. They are at the Board of Review."  This is significant since, apart from mental health records dating from March to December of 2000, there are no service treatment records dated after 1994 in the claims file.  On receipt of the 2006 appeal disposition, a request should be made for service treatment records dating from June 1995 to June 2001.

The Board further notes that in its October 2009 statement of the case, the RO stated that in January 2001 the Veteran had been tried and convicted in a civilian court and sentenced in March 2001 to 180 days confinement (120 days suspended).  He was also given a $50 fine, 2 years supervised probation, 100 hours of community service, and ordered to participate in a psychiatric treatment and rehabilitation program.  These records are not in the claims file.  As these proceedings occurred in the months immediately preceding the Veteran's June 2001 separation from active duty service under other than honorable conditions, the respective records should be obtained.  

In addition to the foregoing, in his July 2010 Form 9, the Veteran requested a Board hearing, and in a change of address request dated in February 2012 he requested a Decision Review Officer (DRO) hearing.  The requested DRO hearing was scheduled in February 2016, and in February 2017 the Board attempted to schedule the requested Board hearing; however, the respective notices to the Veteran have been returned undelivered.  While the case is on remand the agency of original jurisdiction should attempt to contact the Veteran to confirm the Veteran's current address, and then ascertain whether the Veteran still wants a DRO and/or a Board hearing.  

Finally, in his September 2008 notice of disagreement the Veteran requested a copy of his entire claims file.  See also Veteran's notices of disagreement dated in June and July 2008.  On review of the record there is no indication that the Veteran's FOIA request was accommodated.  Remand for compliance with 38 C.F.R. § 1.555 is needed.  See 38 C.F.R. § 1.555(a), providing that the FOIA Officer of the component that first receives a request for records is responsible for either processing the request or referring it to the designated FOIA Officer for the appropriate component.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the AFDRB for a copy of the records related to the Veteran's 2006 appeal regarding his character of service from June 15, 1995 to June 8, 2001.  Associate these records with the claims file.  All attempts to locate these records, and all responses, must be documented in the claims file.  

2.  Request a copy of the Veteran's service treatment records dating from June 1995 to June 2001.  Associate these records with the claims file.  Notify the Veteran if no records are found.

3.  Request a copy of the Veteran's January-March 2001 state court trial records.  Associate these records with the claims file.  

4.  Associate with the claims file a copy of all of the Veteran's year 2001 mental health treatment records from Walter Reed Hospital.  See October 13, 2009 SOC.

5.  Contact the Veteran and confirm his current address; and then send him a letter asking if he still wants a DRO hearing, and a Board hearing.  The claims file must be documented accordingly.  

6.  Per his year 2008 requests, send the Veteran a copy of his claims file.  

7.  After completion of all of the above, readjudicate the appeals.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

